Case
 Case4:14-cr-00439
      4:17-cv-00208 Document
                     Document197
                              7 Filed
                                 Filedon
                                       on08/28/20
                                          08/28/20ininTXSD
                                                       TXSD Page
                                                             Page11ofof22
Case
 Case4:14-cr-00439
      4:17-cv-00208 Document
                     Document197
                              7 Filed
                                 Filedon
                                       on08/28/20
                                          08/28/20ininTXSD
                                                       TXSD Page
                                                             Page22ofof22
